           Case 1:21-cv-00280-RC Document 37 Filed 05/25/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 XIAOMI CORPORATION,                    er a/.,



                          Plaintiffs,

                                                       Civil Docket No. 2l-cv-00280 (RC)
 U.S. DEPARTMENT OF DEFENSE, er a/.,


                          Defendants.



                                                         ORDER

          On January      l4,202l,rhe Department ofDefense ("DoD") designated Xiaomi Corporation

as a Communist Chinese          Military Company C'CCMC) pursuant to Section 1237 of the National

Defense Authorization Act for Fiscal Y ear 1999, Pub.       L. 105-261, I l2   Stat. 2160 (Oct. 17, 1998)

(as amended) (the "January CCMC Designation"). For the reasons stated in this Court's

preliminary injunction order and opinion, ECF Nos. 20, 2l , this Court holds DoD's January CCMC

Designation was inconsistent with the Administrative Procedure Act          ("APA").   See Mem. Op., at

9- 16, ECF   No. 2l   .   An order vacating improper agency action is the ordinary result when a court

has determined that agency action violates the       APA.   See 5 U.S.C. g     706(2). Accordingly, this

Court VACATES the January CCMC Designation and REMANDS the matter to the agency.

Plaintiffs' remaining claims are dismissed without prejudice.     .See   Am. Compl. tlfl 62-84, ECF No.

9. This   is a Final Order.




DATE:      5I"2s )o:1                                                      /,'--
                                                                   STATES DISTRICT .ITJDGF,
